El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La cuestión a resolver en este caso es la de si cuando-un demandante desiste de su acción antes del juicio, la corte-tiene o nó facultad para eximirlo del pago de las costas cau-sadas a la parte -contraria, o al menos del pago de los hono-rarios del abogado de la dicha parte contraria.
El pleito se inició por Abelardo González en cobro de pesos, alegándose que González era el apoderado de W. A, McEvoy. Se enmendó la demanda en el sentido de hacer figurar a W. A. McEvoy, representado por su apoderado González como demandante. Volvió a enmendarse por esti-pulación de las partes compareciendo solo el acreedor W. A. McEvoy. Por último y debido a las dudas que levantóen la mente del abogado del demandante la jurisprudencia establecida por esta Corte Suprema en el caso de J. Ochoa y Hermano v. José González Clemente y Co., 29 D.P.R. 1015, solicitó el demandante que se le tuviera por desistido sin costas y sin perjuicio del derecho del acreedor a radicar de-nuevo personalmente su acción. La corte accedió, dictando-sentencia el 5 de febrero de 1925. Notificado de ella el de-*635mandado, pidió a la corte qne enmendara sn sentencia con-denando en costas al demandante, y la corte también acce-dió dictando la nueva sentencia de 27 de febrero de 1925, qne ha sido objeto de esta apelación.
El art. 192 del Código de Enjuiciamiento Civil, en lo per-tinente, dice:
"Art. 192. Se podrá desistir de una demanda, o declararse aban-donada en los casos siguientes:
"1. Por el mismo demandante en cualquier tiempo antes del jui-cio, previo pago de costas; * * * ”
En el caso de Candal v. Vargas, 29 D.P.R., 648, se resol-vió que "la concesión de costas y honorarios de abogados es materia de discreción judicial exclusivamente, aun en pro-cedimientos especiales como la impugnación de elecciones.” El caso anterior se basó en el de Zorrilla v. Orestes, 28 D.P.R. 746 en el que se hizo un estudio de la ley de 1908 so-bre costas (Comp. 5371) y de la No. 38 de 1917 (1917(1) p. 207) sobre la misma materia, comparándolas con las pres-cripciones del Código de Enjuiciamiento Civil de 1904, que guardan relación con ellas, concluyéndose que la Legislatura procuró “hacer la cuestión de costas y honorarios práctica-mente lo que había sido en las cortes locales con anteriori-dad al año 1904.”. Se concluyó además que “el artículo 328 del Código de Enjuiciamiento Civil quedó derogado y las costas como cuestión de derecho (as of course) no exis-ten en Puerto Rico.”
No obstante lo amplio de esa jurisprudencia, entendemos que está en vigor la disposición del art. 192 del Código de Enjuiciamiento Civil que dejamos transcrita. La mente del tribunal estuvo fija en pleitos o procedimientos decididos a virtud de sus méritos o en los que hubo contienda. En cuanto al desistimiento, es una condición que impone la ley que puede y debe subsistir.
Ahora bien, atendidos la letra y el espíritu de las nuevas' leyes sobre la materia, creemos que si bien la corte de dis-*636trito carece de discreción en el caso de que se trata en cuanto a la imposición de las costas, la tiene para compren-dej o nó en ellas los honorarios de abogado y para graduar su cuantía.
Juzgando las circunstancias que concurren en el caso concreto sometido a nuestra consideración, creemos que la parte demandante no ha sido temeraria y que lia querido ajustarse a la jurisprudencia establecida para ejercitar su acción en debida forma. Tiempo habrá en el nuevo pleito que entable, de juzgar acerca de la justicia o injusticia de su reclamación. Siendo ello así y habiendo en considera-ción el propio juicio de la Corte de Distrito revelado por su primera sentencia, se modifica el pronunciamiento apelado de modo que lea como sigue: “y condenando a dicho deman-dante al pago de las costas, sin comprender en ellas honora-rios de abogado,” y así modificada, debe confirmarse la sen-tencia recurrida.